Citation Nr: 1129583	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  06-29 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial compensable rating for chronic myelogenous leukemia, status post bone marrow transplant. 


REPRESENTATION

Appellant represented by:	Attorney Michael R. Couture


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1963 to January 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office in Boston, Massachusetts (RO).  In that rating decision, the RO granted service connection for chronic myelogenous leukemia, status post bone marrow transplant and assigned a non-compensable rating, effective from April 12, 1999.  The Veteran appealed the assigned rating. 

In the March 2005 rating decision, the RO also granted service connection and a 10 percent rating for irritable bowel syndrome.  The Veteran initiated an appeal as to that assigned rating.  By the way of a September 2005 rating decision, the RO increased the disability rating from 10 to 30 percent.  In a September 2005 correspondence, the Veteran withdrew his appeal for an increased rating above 30 percent.  That issue is no longer on appeal. 

The Board remanded the instant matter to the Agency of Original Jurisdiction (AOJ) in July 2009.  The purposes of the remand were to ask the AOJ to request the Veteran's assistance in identifying and obtaining any outstanding records of pertinent treatment and to provide the Veteran with a VA examination to evaluate the current level of severity of his disability.  Specifically, the Board instructed that the AOJ ask the VA examiner to clearly identify all of the symptomatology of the Veteran's service-connected disability and provide findings regarding the measurements of the Veteran's hemoglobin levels, which are needed to evaluate the disability under the criteria of applicable Diagnostic Code(s) (7700, 7703 and/or 7716).

The Board notes that in the Veteran's September 2006 substantial appeal, it appears that the Veteran has raised a claim for service connection for peripheral neuropathy as secondary to the service connected chronic myelogenous leukemia.  Additionally, it appears that the Veteran's Representative is raising additional claims on the Veteran's behalf in a June 2009 informal brief.  These include a claim for service connection for hypertension as secondary to the service connected chronic myelogenous leukemia and a claim for an earlier effective date for grant of service connection for chronic myelogenous leukemia, status post bone marrow transplant.  None of these three matters has been addressed by the agency of original jurisdiction, and all are referred to the RO for the appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to an initial compensable disability rating for his service connected chronic myelogenous leukemia, status post bone marrow transplant.  As noted above, this matter was previously remanded by the Board in July 2009.  Unfortunately, the record does not reflect full compliance with the Board's remand instructions and additional development is needed.   Where the remand instructions of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).

In its July 2009 remand, the Board instructed the AOJ to provide the Veteran with a VA examination to identify all of the symptomatology of the Veteran's service-connected disability and to provide findings needed to evaluate the disability under the criteria of applicable Diagnostic Code(s) (7700, 7703 and/or 7716).  Specifically, the Board asked for the examiner to do the following:  (1) indicate whether the Veteran's chronic myelogenous leukemia is an active disease or during a treatment phase; (2) identify the Veteran's hemoglobin level; (3) indicate whether the Veteran's condition is manifested by congestive heart failure, dyspnea at rest or on exertions, cardiomegaly, tachycardia, syncope (at least three episodes in the last six months), weakness, easy fatigability, headaches, lightheadedness, shortness of breath, or if the Veteran's condition is asymptomatic; (4) indicate whether the Veteran has anemia, and if so, whether there are complications from the anemia, including, dementia or peripheral neuropathy; (5) indicate whether the Veteran's disability had required any transfusion of platelets or red cells, or resulted in infections, and if so, how often; and (6) indicate whether the Veteran's disability requires continuous medication for control.  

The examiner was also asked to provide an opinion on whether the Veteran's service-connected leukemia causes or permanently aggravates any additional disability such as hypertension or peripheral neuropathy.  

VA provided the Veteran an examination in January 2010.  The examination report shows that the examiner found that the Veteran's chronic myelogenous leukemia was in remission, that he had "a slight degree of anemia", and that he complained of chronic fatigue, chronic insomnia, and muscle cramps since 1997, when he underwent the bone marrow transplant.  It was also noted that the Veteran had suffered from two infections (diverticulitis and urinary tract infection) in the past year, and that both infections were treated with antibiotics through Jordan Hospital.  It was also noted that the Veteran had a current diagnosis of peripheral neuropathy.  The report, however, failed to include the Veteran's hemoglobin level.  It also does not contain any medical opinion addressing whether there are any complications from the anemia disorder (such as the two previous infections and the current diagnosis of peripheral neuropathy) and the severity of those complications, or an opinion as to whether the Veteran's disability requires continuous medication for control.  Where the remand instructions of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Steal v. West, 11 Vet. App 268 (1998).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should schedule the Veteran for another VA examination to evaluate the current level of severity of the Veteran's chronic myelogenous leukemia, status post bone marrow transplant.  The claim file and a copy of this REMAND should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  This fact should be so indicated in the examination report.  

All studies indicated should be performed, and in particular, a laboratory study should be performed to determine the Veteran's current hemoglobin level.  All the results from the indicated studies should be made available to the examining physician prior to the completion of his or her examination report. 

In the examination report, the examiner should identify all manifestations of the Veteran's disability and all functional impairment due to the disability.  In addition, the examiner should clearly respond to the following:  

(a) Indicate whether the Veteran's chronic myelogenous leukemia is an active disease or during a treatment phase.  

(b) Identify the Veteran's hemoglobin level, and include a copy of the laboratory findings. 

(c) Indicate whether the Veteran has anemia or plastic anemia; and if so, whether the Veteran's condition is manifested by congestive heart failure, dyspnea at rest or on exertions, cardiomegaly, tachycardia, syncope (at least three episodes in the last six months), weakness, easy fatigability, headaches, lightheadedness, shortness of breath, or if there are other are complications from such disorder, including, dementia or peripheral neuropathy or infections, or if the Veteran's condition is asymptomatic. 

(d) Indicate whether the Veteran's disability had required any transfusion of platelets or red cells, or resulted in infections, and if so, how often. 

(e) Indicate whether the Veteran's disability requires continuous medication for control.  It is noted that the Veteran's VA treatment record reflect that he takes saw palmetto capsules once a day.  

(f) Indicate whether it is at least as likely as not (e.g., a 50 percent or greater probability) the Veteran's service-connected leukemia causes or permanently aggravates any additional disability such as hypertension or peripheral neuropathy.  

(g) Indicate whether the Veteran's disability impacted his ability to work.  

The examiner should provide a rationale for any the opinions expressed in the examination report.  If the examiner determines that it is not feasible to respond to any of the inquiries mention above, the examiner should explain why it is not feasible to respond.

2.  Thereafter, the RO/AMC should review the claims folder to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  The RO/AMC should then readjudicate the claim on appeal.  If any benefit sought remains denied, the RO/AMC should issue an appropriate SSOC and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  The Board will take this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

